Title: From George Washington to Jean-Louis Aragon de Sibille, 5 April 1781
From: Washington, George
To: Sibille, Jean-Louis Aragon de


                        
                            Sir
                            Hd Qrs New Windsor April 5th 1781
                        
                        I have been involved in such a variety of business since my return from New Port, as has prevented, until the
                            present time, my acknowledging the receipt of the Letter which you did me the favor to write on the 25th Ulto.
                        It is not unusual, I believe, in different services, that the same Class of Gentlemen should (from the
                            difference of the establishment) be entitled to different Rank & Military consideration.  This cannot, under any
                            circumstances, preclude a Man of Merit from the reputation he deserves.
                        That his Excellency the Count De Rochambeau, has reposed his confidence very properly in you I have not the
                            least doubt—the honor of holding so important an Office as that of secretary, in such a respectable family, in addition
                            to personal considerations, will ever entitle you to the very great esteem & regard of Sir Your Most Obedt
                            & very Humble Servt

                    